Exhibit 10.2

 

THE PEP BOYS SAVINGS PLAN

 

AMENDMENT 2009-1

 

Pursuant to the authority reserved to it under Section 8.2 of The Pep Boys
Savings Plan (the “Plan”), the Committee for the Savings Plan (the “Committee”)
hereby amends the Plan as follows:

 

1.                                       The definition of “Compensation” in
Section 2.1 of the Plan is hereby amended to add the following to the end of the
first paragraph thereof:

 

“Effective for Plan Years beginning after December 31, 2007, Compensation for
purposes of this paragraph shall not include any amounts that are excluded from
the definition of compensation set forth in section 415(c)(3) of the Code.”

 

2.                                       The definition of “Compensation” in
Section 2.1 of the Plan is hereby amended to add the following to the end of the
third paragraph thereof:

 

“Compensation for purposes of this paragraph shall include the following
post-severance compensation amounts if paid by the end of the Limitation Year
that includes the Employee’s termination of employment, or if later, 2-1/2
months after the Employee’s termination of employment (the “Post Termination
Period”) and if:

 

(i)            the payment is regular pay as described in Treasury Regulation
section 1.415(c)-(2)(e)(3)(ii); or

 

(ii)           the payment is for unused accrued bona fide sick, vacation or
other leave that the Employee would have been able to use if employment had
continued.

 

Any payments not described in the foregoing subsections (i) or (ii) shall not be
considered Compensation if paid after termination of employment, even if they
are paid within the Post Termination Period.”

 

3.                                       The definition of “Compensation” in
Section 2.1 of the Plan is hereby amended to replace the reference to “$200,000”
with “$230,000.”

 

4.                                       The definition of “Highly Compensated
Employee” in Section 2.1 of the Plan is hereby amended to add the following to
the end of subsection (d) thereof:

 

“Compensation for purposes of this paragraph shall include the following
post-severance compensation amounts if paid by the end of the Limitation Year
that includes the Employee’s termination of employment, or if later, 2-1/2
months after the Employee’s termination of employment (the “Post Termination
Period”) and if:

 

(i)            the payment is regular pay as described in Treasury Regulation
section 1.415(c)-(2)(e)(3)(ii); or

 

--------------------------------------------------------------------------------


 

(ii)           the payment is for unused accrued bona fide sick, vacation or
other leave that the Employee would have been able to use if employment had
continued.

 

Any payments not described in the foregoing subsections (i) or (ii) shall not be
considered Compensation if paid after termination of employment, even if they
are paid within the Post Termination Period.”

 

5.                                       Section 5.4 of the Plan is hereby
amended to add the following to the end thereof:

 

“Compensation for purposes of this paragraph shall include the following
post-severance compensation amounts if paid by the end of the Limitation Year
that includes the Employee’s termination of employment, or if later, 2-1/2
months after the Employee’s termination of employment (the “Post Termination
Period”) and if:

 

(i)            the payment is regular pay as described in Treasury Regulation
section 1.415(c)-(2)(e)(3)(ii); or

 

(ii)           the payment is for unused accrued bona fide sick, vacation or
other leave that the Employee would have been able to use if employment had
continued.

 

Any payments not described in the foregoing subsections (i) or (ii) shall not be
considered Compensation if paid after termination of employment, even if they
are paid within the Post Termination Period.  Only the first $230,000, as
adjusted in accordance with section 401(a)(17)(B) of the Code, of the amount
otherwise described in this Section shall be counted for Plan Years beginning
January 1, 2008.

 

“Effective January 1, 2008, notwithstanding anything herein to the contrary, any
Annual Additions that are determined to be excess under this Section shall only
be corrected as permissible under applicable guidance, including the Employee
Plans Compliance Resolution System that is issued by the Internal Revenue
Service.”

 

IN WITNESS WHEREOF, and as evidence of the adoption of this amendment set forth
herein, the Committee has caused this instrument to be executed this 11th day of
August, 2009.

 

 

 

/s/ COMMITTEE FOR

 

THE PEP BOYS SAVINGS PLAN

 

--------------------------------------------------------------------------------